 ESSEX COUNTY ARC 189Essex County ARC and Civil Service Employees As-sociation, AFSCME, Local 1000, AFLŒCIO.  Case 3ŒCAŒ23939 September 15, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On July 17, 2003, Administrative Law Judge Joel P. Biblowitz issued the attached decision.  The General Counsel and the Charging Party filed exceptions and supporting briefs.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.  ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.   Robert Ringler, Esq., for the General Counsel. David F. Horan, Esq. (Horan & Horan LLP), for the Respon-dent. Daren Rylewicz, Esq., for the Charging Party. DECISION STATEMENT OF THE CASE JOEL P. BIBLOWITZ, Administrative Law Judge.  This case was heard by me on May 28, 2003, in Plattsburgh, New York. The complaint herein, which issued on January 30, 2003, was based on an unfair labor practice charge and a first and second amended charge filed on November 18 and 25, 2002,1 and January 22, 2003, by Civil Service Employees Association, AFSCME, Local 1000, AFLŒCIO (the Union). The complaint alleges that Essex County ARC (the Respondent) violated Sec-tion 8(a)(1) of the Act by engaging in the following activities: (a) On about November 11 and 13, explicitly and implicitly threatening to reduce the employees™ benefits if they selected the Union as their collective-bargaining representative; (b) On about November 11, informing its employees that bargaining would start from scratch if the Union was selected as their rep-resentative; (c) On about November 7, interrogating its em-ployees about their union activities; (d) On about November 7, directing its employees to refrain from signing union authoriza-                                                           1 The General Counsel and Charging Party have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 1 Unless indicated otherwise, all dates are in 2002. tion cards; and (e) On about November 7, soliciting grievances from employees and impliedly promising to redress them in order to dissuade employees from supporting the Union. FINDINGS OF FACT I. JURISDICTION The Respondent admits, and I find, that it has been engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. LABOR ORGANIZATION STATUS The Respondent admits, and I find, that the Union has been a labor organization within the meaning of Section 2(5) of the Act. III. THE FACTS The Union has been conducting an organizing campaign among the Respondent™s employees. The unlawful activity that is alleged to have taken place herein occurred at two monthly meetings conducted by the Respondent at two of its residential homes for developmentally disabled persons on either Novem-ber 11 or 12 at the Jay Peaks facility and on November 13 at the Wells Hill facility. Mary Savage, the Respondent™s regional director, and an admitted supervisor and agent of the Respon-dent, is the individual who is alleged to have made the unlawful statements. In addition, it is alleged that Savage, at Jay Peaks on November 7 in a conversation with one employee overheard by another employee, interrogated employees about union ac-tivities, directed them to refrain from signing union authoriza-tion cards, and solicited grievances from employees and prom-ised to redress them in order to dissuade employees from sup-porting the Union. A. November 7 at Jay Peaks November 7 was the first day that the Jay Peaks facility was open and Savage came to the facility and spoke to Kelly Fernia, a residential counselor; Trixie Lee Whalley, another residential counselor at Jay Peaks stood next to Fernia, listening to the conversation. Whalley, who has been employed by the Respon-dent for 10 years, testified that Savage asked how things were going, and they told her that they were doing fine. Savage then asked them if they heard about the Union coming in and they said that they had, and Savage said that if they had  ﬁany ques-tions or any concerns that we could talk to her about it.ﬂ Fernia asked Savage if she knew what the union dues would be, and Savage said that it would be between $40 to 50 a paycheck. Savage also told them not to sign a union card because it could be a legal contract with the Union and that they should ﬁedu-cateﬂ themselves about the Union before signing a card.  She also said that they should come to her with any concerns that they had.  Fernia, who testified as a witness for the Respondent, testi-fied that she and Whalley spoke to Savage that evening, but she could not recall anything about the conversation. Savage testi-fied that she went to Jay Peaks on November 7, its first day of operation, and spoke to Whalley and Fernia. She asked them how it was going, and they told her about the day™s events. Whalley asked her if she could leave work 15 minutes early, 340 NLRB No. 26  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  190 and Savage asked Fernia if sh
e was comfortable working alone 
for that period. She said that she was, and Savage told Whalley 
that she could leave early. There were no discussions of union 
related subjects. She did tell them
 to feel free to speak to her 
about residence matters, as she al
ways tells the employees. She 
does not recall whether she told them that if they had any prob-
lem, they could discuss it with
 her, although she often tells 
employees to come to her about anything that™s on their mind, 
ﬁit isn™t necessarily related to union.ﬂ  
B. November 11 or 12 at Jay Peaks 
In November, there was a monthly meeting at Jay Peaks at-
tended by the staff. Admittedly, Savage came during the meet-
ing and spoke to the employees about the Union, although there 
is a major credibility issue about what she said. Savage testified 
that Respondent™s program dire
ctors and managers attended a 
training session in early November, at which time they were told 

not to question employees about
 the Union and were given a handout which Savage used in her meetings with employees at 

Jay Peaks on November 12 and at Wells Hill on November 13.  
Whalley testified that she attended the staff meeting at Jay 
Peaks on November 11;2 in addition to herself, there were fel-
low employees Nancy Enno, Te
rry Lieberth, Sandy Douglas, 
Rebecca Simpson, Carol McDonald, Fernia, and Chad Pelky. 

Savage came into the meeting after it had started with Deborah 
Laduke, Respondent™s assistant 
residential director at Jay 
Peaks, and Cathy Drollette, Respondent™s residential manager 
at Jay Peaks. At the conclusion of the regular staff meeting, as 
the employees got up to leave, Sa
vage asked them to sit down, 
that she had some issues to discuss with them. Whalley saw 

that she had a document in her hand that she was reading from. She had the document ﬁon her lap, she was flipping the pages. 
She was looking down on to it and then she was speaking to 
us.ﬂ  She saw Savage flipping the pages of the document twice. 
Savage said that they ﬁshouldn™
t be signing any . . . white card 
 . . . because that becomes a bi
nding contract.ﬂ That they should 
ﬁeducate ourselves a little bit further.ﬂ Savage stated further: 
ﬁthat we would be going to a bargaining table, and while we™re at the bargaining table, the . . . benefits that we have now, such 
as our time off, could beŠweŠwe do from scratch. Therefore, 
you know, the benefits we have in the area are the best, and do 
we want to go back and start from scratch?ﬂ She told them that 
union dues could possibly be $40 or more a paycheck. When 
she was asked by counsel for the General Counsel whether 
Savage gave any examples of be
nefits that could be lost, she testified: 
 Our time off, basically. When we go back to the contractŠto 

start with a contract, we would start all over, and our time off 
was an example, that we would be bargaining for whatever 
time that we had . . . do we want 
to negotiate, starting all over 
again with our time? 
                                                           
 2 Whalley and Rebecca Simpson testified that this staff meeting took 
place on November 11. Respondent™s w
itnesses testified that it took 
place on November 12. Because it makes no difference to the ultimate 
issues herein, and because Respondent
™s witnesses were more certain of 
the date, I have assumed that it occurred on November 12. 
McDonald said that she was familiar with the way that unions 
and employers worked, and that 
before they went ahead with 
anything, they should get educated about both sides; that nego-

tiations can be long and hard, and the employees have to be 
sure that they know what they want. Simpson said that bargain-
ing doesn™t start from scratch; it starts from ﬁwhere we are 
now.ﬂ She also said that the white card was not a contract.  
Simpson, a residential counselor
 for the Respondent at Jay 
Peaks, testified that the meet
ing lasted about 2 hours and 20 
minutes. The beginning of the meeting was about the usual 
subjects of staff meetings, household issues, and then Savage 
began talking about the union issues. She testified: 
 [S]he wanted to address the union issues. The union was try-
ing to come in. She said that we would lose our benefits if the 
union came in, when we went to negotiations, we would start 
from scratch, and that the union had tried to come in a long 
time before. They lost members, they were trying to gain back 
members by coming in again, 
and they needed the money. 
 She did not mention any specific benefits that would be lost, 
only ﬁthat we would lose benefits
.ﬂ Savage also told the em-
ployees that dues would be very
 high, and Simpson said that the dues that she was referring to were for employees earning 
$40,000 a year, and she asked if anybody in the room was earn-
ing that much. Savage also told
 the employees that they could 
go to her with anything that they wanted to discuss, her door 
was always open.  
Fernia testified that when Savage spoke to the employees 
about the Union, she had papers in her hand and ﬁshe read off a 
paper.ﬂ She told the employees to make sure that they get in-
formation about the Union. She did not say anything about 
union dues, about employees losing benefits, or that bargaining 
started from scratch; ﬁI think I asked a question about if you 
could lose benefits, and then the staff jumped in, Terry and 
Carol McDonald. They™ve been in the union before, explaining 
that yes, things can happen, that youŠyou know, you can lose 
orŠitŠit freezes, everything is 
negotiable, on the table.ﬂ Sav-age told the employees that they could come to her if they 
wanted to discuss a workplace issue: ﬁIt™s always been that 
way.ﬂ  
Laduke testified that Savage 
gave ﬁa brief introduction to 
theŠunion comingﬂ and then read
 directly from a pamphlet 
that she had and never used her own words. She told the em-

ployees to ask questions in order to educate themselves about 
what it means to sign a union card. At that point, Lieberth and 
McDonald began speaking about their experiences with unions. 
Lieberth said ﬁthat if a union comes in, we may have to go to a 
negotiating table and negotiate our 
benefits that we . . . have and what we may have . . . we
 may walk away with not the 
same benefits that we may have
 now.ﬂ Savage did not reply to 
this statement. McDonald s
poke about union dues. Drollette 
testified that at the November 12 meeting Savage read some 
information from a document that Drollette and other of the 
Respondent™s managers had received that morning from their counsel about dealing with the 
union issue. Savage didn™t say 
anything about losing benefits. Lieberth said that she had been 
employed at a unionized nursi
ng home and ﬁhow they couldŠ
they could possibly change your benefits or something like 
 ESSEX COUNTY ARC 191that.ﬂ When employees asked he
r questions, she used her own 
words to answer the questions.  
Savage testified that she arrived at the Jay Peaks staff meet-
ing about 15 minutes after it bega
n. About a week earlier, when 
she and the other managers an
d program directors attended a 
training session, they were given a handout about the Union™s 
attempt to organize the Respondent™s employees. Prior to the 
November 12 meeting, she read
 the handout and underlined the 
portions of the handout that she 
would read to the employees, 
and it was only those portions that she read: she ﬁdidn™t read 
the whole document, because I 
know how boring that can be. I™ve sat in classes where people have done that.ﬂ She read ver-batim from the portions of the handout that she underlined: 
ﬁI™m a former college professor and I don™t ad lib anything, 
especially if there™s important points.ﬂ She read the following 
from the handout prepared by counsel for the Respondent: 
 Signing a card is like signing a blank check and . . . the 
cards are applications for membership in the union. 
A Union authorization card is a legal document that 
can bind employees to the Union™s constitution and by-
laws for years beyond the point when they have lost inter-
est in the Union.  
All union constitutions contain scores of pages of fine 
print with which all members must comply. Members who 
violate a union™s constitution can be fined, suspended or 
expelled. Unions will make wild promises and misrepresenta-
tions in order to get you to sign cards. Union organizers 
will say anything in order to get these cards signed be-
cause they need to replace the losses in dues caused by 
thousands of lost members.  After she read these sections, she told the employees to ﬁfind 
out as much as you can . . . you need to make an informed deci-
sion.ﬂ Following that, ﬁthere wa
s a great deal of discussion.ﬂ 
McDonald spoke about her husba
nd™s experience with the Un-
ion, pros and cons; she said that in negotiations there were no 
guarantees and that dues were ta
ken out of his pay. Lieberth 
said that she worked at a nursing home that was nonunion when 
she started, and a union came in
. Negotiations were difficult, 
resulting in a loss of benefits, although she did not get into 
specifics. Whalley, w
hose husband was a member of the Union, 
said that the Union was ﬁa positive experience.ﬂ Fernia and 
Douglas also spoke, but she did not testify about what they 
said. She was asked: 
 Q. Do you recall what ques
tions you were asked at Jay 
Peaks by employees? 
A. There weren™t necessarily 
questions directed at me. It was more comments and ques
tions out there, and then 
somebody else would pick up 
the response, someone else 
in the staff meeting. Reside
ntial counselors, not manage-
ment. 
Q. So you didn™t respond to any of these statements 
and/or questions at Jay Peaks? 
A. No. I didŠI did not need to. 
 In addition to reading from the handout, and telling the em-

ployees to make an informed decision, she spoke about ﬁthe 
positive points of the agency. . . . No layoffs, twenty plus years, 

excellent benefits package. . . 
. And ability to work things out 
with the manager, flexibility.ﬂ  
C. November 13 at Wells Hill 
There was similar meeting held at Wells Hill, a five-bed resi-
dential home, on November 13.
 Wells Hill generally has 
monthly staff meetings where th
ey discuss the residents, ser-
vices, household matters, and sta
ff issues. In attendance were counselor Charlene Gough, an
d staff members Megan Mac-
Dougal, Martha Bacchus, Sandy 
Denton, three service coordi-
nators, and House Manager Lee Ann Clark. After the meeting 
commenced, Savage and Rebecca Spanfelder, Respondent™s 

assistant residential director, joined the meeting. Before Savage 
and Spanfelder came in they di
scussed resident issues. After-
ward, they discussed the Union.
 Gough testified that Savage 
said that the Union wanted to take a large part of their paycheck 
as dues and Gough responded th
at union dues were only 1 per-
cent of their pay, but Savage interrupted her and said that she 

would give her an opportunity to respond after she finished 
speaking. Savage said that th
e Union was known for striking, 
and they were presently engaged in a strike in Buffalo. She 

testified further: ﬁShe went on 
to say that if the union came in, 
that they would take away our benefits, and then she stated . . . 
she was talking about how we had a good health insurance 
package and that we could also lose that.ﬂ Gough then asked 
her ﬁif that was coercion at th
e beginning of the meeting, and 
she said no, she just wanted to give us more information about 
the union.ﬂ As to whether Savage was reading her statement 
from an outline or notes, she testified: ﬁI don™t recall her having 
anything. She may have, but I don™t really recall.ﬂ Gough took 
notes of this staff meeting; these notes were received in evi-
dence. The notes of the first part of the meeting were taken 
contemporaneously; the notes of what Savage said were written 

after the meeting. In these not
es, Gough states that Savage spoke about the Union wanting th
e employees to sign cards and 
that dues could take a lot of money out of their paychecks. 
When Gough tried to speak, Savage stopped her and told her 
that she would be given a chance to speak later, but she never 
was given the opportunity, and she 
wrote: ﬁThis made me feel like I couldn™t say anything. I was intimidatedŠmade to feel 

that what I had to say wasn™t wo
rth anything. That I was less of 
a person than her.ﬂ She also states in these notes: ﬁIn the course 
of the meeting, a lot of fals
e information was givenŒMary Sav-
age stated that the CSEA likes to strike and we could lose our 
benefits.ﬂ The words ﬁvery possiblyﬂ before ﬁlose our benefitsﬂ 
was crossed out.  MacDougal, who was employed by the Respondent as a 
residential counsel at Wells 
Hill from February until Novem-
ber, testified that after the re
gular staff meeting had gone on for 
about a half an hour on November 13, Savage and Spanfelder 
joined the meeting. Savage to
ld them ﬁwhat would happen if 
we were to have a union, and she said that we could lose our 

benefits if this is what happened, and we could go on strike.ﬂ In 
answer to questions on cross-ex
amination, she testified that 
Savage said that if the Union came in it was possible that they 
would lose benefits. She does not recall whether Savage was 
reading from a document at the meeting.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  192 Spanfelder testified that after the regular staff meeting had 
concluded, Savage read from th
e handout that she was holding. 
She told the employees to lear
n more about the Union before 
signing an authorization card. She did not say that the employ-
ees might lose benefits, nor did she threaten to reduce their benefits or health insurance. In addition, employees asked ques-
tions. When Savage answered the questions, she did so in her 
own words. An employee asked a question about union dues 
and Savage answered that there would be dues. In addition, 
Gough said that she thought what
 Savage was saying was coer-
cive. Savage also said that a strike was a possibility with any 
union, but no specific employer wa
s named. Clark testified that 
Savage read from a booklet that 
she had. It was the same book-
let that had been given to all of the Respondent™s supervisors 
and managers. In addition, she spoke about the history of the 
organization and that there had never been layoffs. During this 
presentation, she never said that employees would lose benefits 
or health benefits.  
Savage testified that she arrived at the Wells Hill meeting 
between 30 and 45 minutes after it began. She told the employ-
ees that she wanted to give them some information in order for 
them to become educated and to
 know what questions to ask in 
order to make an informed decision about the Union. ﬁAnd then I proceeded to read the pages that I had read at the Jay Peaks 
meeting.ﬂ Just as she began, Gough said, ﬁIsn™t this coercion?ﬂ 
Savage told her that she wanted 
to read what she had, and that 
she would entertain questions when she had concluded her 

presentation. In addition to reading from the document that she 
had, she told the employees of the Respondent™s history: 
ﬁtwenty plus years, no layoffs, 
excellent benefits package, 
flexibility in talking to your manager.ﬂ After she read the item 
about union dues, Gough spoke and 
said that the union dues are 
a certain percentage of salary; 
Savage did not respond. Savage 
testified that at no time in this meeting did she indicate that the 
employees might lose benefits.  
IV. ANALYSIS 
There is a clear credibility issue herein. If I believe Savage 
and the Respondent™s other witn
esses the complaint must be 
dismissed. If I believe counsel 
for the General Counsel™s wit-
nesses, violations must be found
. None of the witnesses were 
obviously incredible, although some, such as Simpson and 
Fernia had difficulty remember
ing the events of November. 
Counsel for the General Counsel, in his brief, argues that the 
Respondent™s witnesses™ testimony was inconsistent because, in 
his cross-examination of them, their recollection of the meet-

ings length varied from 5 to 7-1/2 minutes for the Jay Peaks 
meeting, and from 8 to 20 minutes for the Wells Hill meeting. 
That is not surprising since the meetings took place more than 6 months earlier, they lasted about
 2 hours, and a lot was said in 
the meetings, both about the resi
dences and the Union. I would 
be both surprised and suspicious if they all agreed on how long 
the meetings lasted.  
With some difficulty, I credit the testimony of Savage. After 
observing her on the witness stand, I find that she is not the 
type of person to ﬁwing itﬂ or ﬁad lib.ﬂ The testimony estab-
lishes that early in November she and the other managers and 
supervisors attended a training session on how to deal with the 

Union™s organizational drive. 
They were given a nine-page 
booklet entitled: ﬁInformation 
for Essex County ARC Manag-
ers and Supervisors on Third Party Intervention.ﬂ Her testi-
mony about underlining certain parts of this booklet and read-
ing only those portions, seems perfectly credible. She appeared 
to be a controlled person who would not vary from the written 
words prepared by the Respondent™s attorneys. That is not to 
say that I found Counsel for the General Counsel™s witnesses 
such as Whalley, Simpson, and Gough to be clearly incredible. 
Rather, because I found Savage™s testimony, as supported by 
Laduke, Drollette, Spanfelder, a
nd Clark, more credible than theirs, I credit her testimony. I therefore find that at the No-
vember 12 and 13 staff meetings at Jay Peaks and Wells Hill, 
she read verbatim from the handout prepared by counsel for the 
Respondent and that nothing said therein, or otherwise said at 
these meetings, violates the Act. 
The allegations regarding the November 7 discussion be-
tween Savage and Fernia and Wh
alley is more difficult because 
it was a conversation rather than a presentation read from pre-
pared notes. Fernia™s testimony re
garding this discussion is of 
no value because she could remember nothing about the meet-
ing. There is a clear conflict between the testimony of Whalley 
and Savage. As between the two,
 although with some difficulty, 
I credit Savage. Even though it is not clear whether Savage and 

the other supervisors and mana
gers attended the training ses-
sion of what they could do or say prior to this conversation, my 

observation of Savage convinces 
me that it would be out of 
character for her to make the statements that Whalley attributes 
to her. Rather, I find it more likely that this was simply a con-
versation about Whalley™s request to leave work early and how 
they coped with Jay Peaks™ first day of operation, as testified to 
by Savage. I therefore recommend that the complaint be dis-
missed in its entirety.  
CONCLUSIONS OF LAW 
1. The Respondent has been an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2. The Union has been a labor organization within the mean-
ing of Section 2(5) of the Act. 
3. The Respondent did not violate Section 8(a)(1) of the Act 
as alleged in the complaint. 
Based on the above, I issue the following recommended
3ORDER Having found and concluded that the Respondent has not en-
gaged in the unfair labor practices alleged in the complaint 
herein, the complaint is dismissed in its entirety.  
                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  